Citation Nr: 1717561	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-11 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a ruptured right eardrum and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a skin condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for a bilateral shoulder condition and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a ruptured right eardrum, service connection for a skin condition, and service connection for a bilateral shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 Board decision denied service connection for a ruptured right eardrum and service connection for a bilateral shoulder disability.  The evidence associated with the claims file since August 2005 relates to unestablished facts necessary to substantiate the claims.

2.  A May 2006 Board decision denied service connection for a skin disability.  The evidence associated with the claims file since May 2006 relates to unestablished facts necessary to substantiate the claim.

 
CONCLUSIONS OF LAW

1.  The August 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The May 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

 3. New and material evidence has been received to reopen the previously denied the claims for service connection for a right eardrum disability, bilateral shoulder condition, and a skin condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An August 2005 Board decision denied claims for service connection for a ruptured right eardrum and service connection for a bilateral shoulder disability.  The Board found that the Veteran did not sustain a right eardrum injury in service.  The Board found that there was no evidence of a current bilateral shoulder disability.  A May 2006 Board decision denied service connection for a skin disorder.  In that decision, the Board found that there was no evidence of a current skin disorder.  

A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104 (b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).

The evidence of record at the time of the August 2005 prior Board decision that denied service connection for a right eardrum disability and a bilateral shoulder condition included service treatment records and post-service VA medical records.

At the time of the May 2006 Board decision, the evidence included private treatment records, service treatment records and post-service VA medical records.  

The evidence received since the August 2005 and May 2006 Board decisions relates to the basis of the prior denial of the claims for service connection for a ruptured right eardrum, bilateral shoulder disability, skin condition, and bilateral shoulder disability. 


A private treatment record dated in December 2009 shows a diagnosis of  bilateral tenosynovitis of the shoulders.

In a January 2010 statement, the Veteran asserted that he had a rash in service after he was exposed to Agent Orange.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  The theory of a relationship to Agent Orange exposure was not previously considered by the Board.  When considered with the evidence previously of record, which contains diagnoses of various skin disabilities, including tinea pedis, tinea cruris, dermatitis, and eczema, the Veteran's statements are material to the claim for service connection for a skin condition.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, by triggering the duty to assist.  Shade, supra.

An August 2009 VA examination noted right eardrum scarring. The diagnosis of right eardrum scarring is material, when considered with service treatment records showing complaints of right otitis media and a blocked right ear.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for ruptured right eardrum, a skin condition, and a bilateral shoulder condition.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of the service connection claims.  Accordingly, the claims are reopened.  U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claims of entitlement to service connection for ruptured right eardrum, entitlement to service connection for a skin condition, and entitlement to service connection for a bilateral shoulder condition are reopened.  To that extent only, the claims are allowed.  

REMAND

Right Eardrum Disability

Service treatment records reflect that a complaint of otitis media of the right ear was noted in December 1965.  In September 1977, the Veteran complained of a blocked right ear.

An August 2009 VA examination noted right eardrum scarring.  Although the Veteran reported a history of a right eardrum perforation on the examination, his service treatment records only document treatment of a left eardrum perforation.  However, on examination the examiner noted that there was scarring of both the right and left tympanic membranes.  The examiner found that the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.

The Veteran had a VA examination in May 2013.  The examiner diagnosed sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not related to service.  The examiner's rationale was that the Veteran hearing was within normal limits during service from February 1961 to August 1983.  

The 2009 and 2013 VA examinations did not address the diagnosis of right otitis media and or the complaint of blocked right ear noted in service.  The examinations are inadequate because they did not consider the medical history of right ear complaints in service.  Accordingly, the Veteran should be afforded a new examination.   

Skin Condition

The Veteran contends that a current skin condition is related to service.  The Veteran asserts that he was treated for skin problems in service.  He also alleges that his skin disability is related to Agent Orange.  See Statement dated January 1, 2010.  

Service treatment records show that the Veteran reported to sick call in November 1977 with a rash on his back and shoulders.  He was given medication for what appeared to be a fungus growth.  He was diagnosed with pityriasis rosea.

Post-service medical records reflect various diagnoses concerning the skin, including tinea pedis, tinea versicolor, tinea cruris, contact dermatitis, fungal rash, and eczema. 

Upon VA examination in April 2016, the VA examiner opined that there was no current diagnosis of a skin condition.  The examiner noted that the Veteran never had a skin condition.  The examiner did not consider the history of fungal rash and diagnosis of pityriasis rosea in service or the post-service diagnoses related to the skin.  Accordingly, the Board finds the examination inadequate.  A remand is warranted to obtain a new examination.  

Bilateral Shoulder Disabilities

The Veteran's service occupation was aircraft armament technician.  He asserts that his disabilities are related to the strain of loading and unloading weapons from B-52's.  In a May 2015 statement, the Veteran indicated that he spent 12 to 14 hours a day loading weapons on aircraft.   

Post-service treatment records dated in December 2009 reflect diagnoses of bilateral tenosynovitis and left rotator cuff rupture.  In light of the Veteran's service duties and his post-service diagnoses, a VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of a right eardrum disability.  The claims file must be reviewed in conjunction with the examination.

a) The examiner should identify all current right ear disabilities that are present.

b)  The examiner should provide an opinion as to whether any current diagnosed right ear disability, to include right eardrum scarring and right ear hearing loss, is at least as likely as not (50 percent or greater likelihood) related to the service.  

c) The examiner should address the Veteran's acoustic trauma in service, the December 1965 notation of otitis media, and the September 1977 report of a blocked right ear.   

The examiner should provide a complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of a current skin disability.  The claims file must be reviewed in conjunction with the examination.

a) The examiner should interview the Veteran about his history of a skin disorder and skin symptoms.

b) The examiner should provide an opinion as to whether any skin disability that has been diagnosed since service is at least as likely as not related to the skin disability diagnosed in service, pityriasis rosea.

c) The examiner should provide an opinion as to whether any skin disability diagnosed since service is related to service, to include a fungal infection in service and/or Agent Orange exposure.  

d)  The examiner's attention is directed to the private medical records dated in November 2004 which noted tinea versicolor, tinea pedis, tinea cruris, and contact dermatitis.  A February 2005 private records shows findings of fungal rash and eczema.  The examiner should address all of those diagnoses in the opinion. 

The examiner should provide a complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of current bilateral shoulder disabilities.  The claims file must be reviewed in conjunction with the examination.

a) The examiner should diagnose any current bilateral shoulder disability and should opine whether a shoulder disability is at least as likely as not related to service.

b) The examiner should consider the Veteran's history of shoulder symptoms and his May 2015 statement describing physical strain related to his duties as an armament technician.

The examiner should provide a complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  After completing all indicated development, the RO must readjudicate the service connection claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


